DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-15, 29, and 30 in the reply filed on 12/21/21 is acknowledged.
Claim Objections
Claims 4, 12, 13, and 34 are objected to because of the following informalities:
Regarding claim 4, on line 3, the term “MAC CE” should be instantiated “medium access control (MAC) control element (CE)” in this first instance.
Regarding claim 12, on line 3, the term “MAC CE” should be instantiated “medium access control (MAC) control element (CE)” in this first instance.
Regarding claim 13, on line 5, a “period” is missing at the end of this claim.
Regarding claim 34, on line 4, the term “MAC CE” should be instantiated “medium access control (MAC) control element (CE)” in this first instance. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 29-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babaei et al. (U.S. 2018/0139734) (hereinafter “Babaei”).  Babaei teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a method for wireless communications by a user equipment (UE), comprising: determining an association between one or more semi-persistent resource allocations and one or more identifiers” as well as “determining an identifier of the at least one of the one or more semi-persistent resource allocations based on the association” is anticipated by the wireless device 406 (UE) of Figure 4 that receives SPS configuration parameters for a plurality of periodic resource allocations (semi-persistent resource allocations) as shown in step 2410 of Figure 24, where the SPS configuration parameters include a first RNTI (identifier) corresponding to (association) one or more first periodic resource allocations; and a second RNTI (identifier) 
“Receiving signaling indicating activation or deactivation of at least one of the one or more semi-persistent resource allocations” is anticipated by the wireless device 406 (UE) of Figure 4 that receives DCI (signaling) indicating activation or deactivation of a periodic resource allocation in the plurality of periodic resource allocations as shown in step 2420 of Figure 24 and spoken of on page 19, paragraph [0255].
Lastly, “sending an acknowledgment of the activation or deactivation, wherein the acknowledgment indicates the identifier of the at least one of the one or more semi-persistent resource allocations” is anticipated by the wireless device 406 (UE) of Figure 4 that transmits, in response to receiving the DCI, a MAC PDU (acknowledgment) comprising a MAC subheader and a confirmation MAC CE; where the confirmation MAC CE includes a field indicating which one of the plurality of periodic resource allocations the DCI indicates activation or deactivation (indicates identifier of at least one semi-persistent resource allocation) as shown in step 2430 of Figure 24 and spoken of on page 19, paragraphs [0255] and [0256].
Regarding claim 2, “wherein the signaling indicating the activation or deactivation comprises physical downlink control channel (PDCCH) signaling with downlink control information (DCI)” is anticipated by the base station 401 of Figure 4 that triggers/releases the different SPS configurations employing PDCCH DCIs as spoken of on page 9, paragraph [0160], as well as page 10, paragraph [0167].
3, “wherein the DCI comprises a group identifier associated with a subset of the one or more semi-persistent resource allocations” is anticipated by the DCI that comprises one or more fields indicating a traffic/resource profile index value (group identifier) associated with the SPS configuration parameters; where the index value may be a traffic type identifier (associated with subset of resource allocations) as spoken of on page 13, paragraph [0193].
Regarding claim 4, “receiving signaling indicating the association, wherein the signaling indicating the association comprises one or more of: radio resource control (RRC) signaling; or a MAC CE” is anticipated by the base station 401 of Figure 4 that transmits to wireless device 406 at least one RRC message (RRC signaling) comprising SPS configuration parameters comprising a first SPS RNTI and a second SPS RNTI” as spoken of on page 9, paragraph [0160].
Regarding claim 5, “wherein the acknowledgment is sent via a medium access control (MAC) control element (CE)” is anticipated by the wireless device 406 (UE) of Figure 4 that transmits, in response to receiving the DCI, a MAC PDU (acknowledgment) comprising a MAC subheader and a confirmation MAC CE; where the confirmation MAC CE includes a field indicating which one of the plurality of periodic resource allocations the DCI indicates activation or deactivation (indicates identifier of at least one semi-persistent resource allocation) as shown in step 2430 of Figure 24 and spoken of on page 19, paragraphs [0255] and [0256].
Regarding claim 6, “wherein the acknowledgment is indicated via a bitmap that indicates the at least of the one semi-persistent resource allocations” is anticipated by the wireless device 406 (UE) of Figure 4 that transmits, in response to receiving the a confirmation MAC CE; where the confirmation MAC CE includes a field indicating which one of the plurality of periodic resource allocations the DCI indicates activation or deactivation (indicates identifier of at least one semi-persistent resource allocation) as shown in step 2430 of Figure 24 and spoken of on page 19, paragraphs [0255] and [0256]; where the MAC CE may comprise a bitmap as spoken of on page 16, paragraph [0222].
Regarding claim 7, “wherein the one or more identifiers are either cell group wide identifiers or cell specific identifiers” is anticipated by the base station 401 of Figure 4 that may transmit a DCI associated to SPS RNTI (cell specific identifier) to the UE to activate or release an SPS grant as spoken of on page 12, paragraph [0188].
Regarding claim 8, “a method for wireless communications by a user equipment (UE), comprising: determining an association between one or more semi-persistent uplink resource allocations and one or more logical channels” is anticipated by the wireless device 406 (UE) of Figure 4 that receives SPS configuration parameters for a plurality of periodic resource allocations (semi-persistent resource allocations) as shown in step 2410 of Figure 24, where the SPS configuration parameters include a RNTI as well as a sequence of one or more SPS configuration IEs corresponding to (association) one or more first periodic resource allocations as spoken of on page 9, paragraph [0160], as well as page 19, paragraphs [0255] and [0256]; where the SPS configuration IEs may include a logical channel identifier (one or more logical channels) as spoken of on page 12, paragraph [0191].
“Receiving signaling indicating activation of at least one of the one or more semi-persistent uplink resource allocations” is anticipated by the wireless device 406 (UE) of 
Lastly, “determining a priority of sending traffic on the one or more logical channels using a resource of the at least one of the one or more semi-persistent uplink resource allocations, based on the association and the activation” is anticipated by the wireless device 406 (UE) of Figure 4 that receives SPS configuration parameters for a plurality of periodic resource allocations (semi-persistent resource allocations) as shown in step 2410 of Figure 24, where the SPS configuration parameters include a RNTI as well as a sequence of one or more SPS configuration IEs corresponding to (association) one or more first periodic resource allocations as spoken of on page 9, paragraph [0160], as well as page 19, paragraphs [0255] and [0256]; where the SPS configuration IEs may include a logical channel identifier (one or more logical channels) as spoken of on page 12, paragraph [0191]; and where the SPS configuration IE may also determine a relative priority of a traffic type compared with other traffics as spoken of on page 12, paragraph [0191].
Regarding claim 9, “wherein the signaling indicating the activation comprises physical downlink control channel (PDCCH) signaling with downlink control information (DCI)” is anticipated by the base station 401 of Figure 4 that triggers/releases the different SPS configurations employing PDCCH DCIs as spoken of on page 9, paragraph [0160], as well as page 10, paragraph [0167]. 
Regarding claim 10, “wherein the DCI comprises a bitmap indicating the at least one of the one or more semi-persistent uplink resource allocations” is anticipated by the 
Regarding claim 11, “wherein the DCI comprises a group identifier associated with a subset of the one or more semi-persistent resource allocations” is anticipated by the DCI that comprises one or more fields indicating a traffic/resource profile index value (group identifier) associated with the SPS configuration parameters; where the index value may be a traffic type identifier (associated with subset of resource allocations) as spoken of on page 13, paragraph [0193].
Regarding claim 12, “receiving signaling indicating the association, wherein the signaling indicating the association comprises one or more of: radio resource control (RRC) signaling; or a MAC CE” is anticipated by the base station 401 of Figure 4 that transmits to wireless device 406 at least one RRC message (RRC signaling) comprising SPS configuration parameters comprising a first SPS RNTI and a second SPS RNTI” as spoken of on page 9, paragraph [0160].
Regarding claim 13, “wherein determining the priority comprises prioritizing the traffic for the one or more logical channels associated with the activated at least one of the one or more semi-persistent uplink resource allocations when sending traffic on the one or more logical channels using the resource of the at least one of the one or more semi-persistent uplink resource allocations” is anticipated by the wireless device 406 (UE) of Figure 4 that receives SPS configuration parameters for a plurality of periodic a sequence of one or more SPS configuration IEs corresponding to (association) one or more first periodic resource allocations as spoken of on page 9, paragraph [0160], as well as page 19, paragraphs [0255] and [0256]; where the SPS configuration IEs may include a logical channel identifier (one or more logical channels) as spoken of on page 12, paragraph [0191]; and where the SPS configuration IE may also determine a relative priority of a traffic type compared with other traffics as spoken of on page 12, paragraph [0191].
Regarding claim 14, “wherein the determined priority calls for communicating traffic for a given logical channel only using semi-persistent uplink resource allocations that are associated with the given logical channel” is anticipated by the wireless device 406 (UE) of Figure 4 that receives SPS configuration parameters for a plurality of periodic resource allocations (semi-persistent resource allocations) as shown in step 2410 of Figure 24, where the SPS configuration parameters include a RNTI as well as a sequence of one or more SPS configuration IEs corresponding to (association) one or more first periodic resource allocations as spoken of on page 9, paragraph [0160], as well as page 19, paragraphs [0255] and [0256]; where the SPS configuration IEs may include a logical channel identifier (one or more logical channels) as spoken of on page 12, paragraph [0191]. 
Regarding claim 15, “determining an identifier of the at least one of the one or more semi-persistent uplink resource allocation” is anticipated by the wireless device 406 (UE) of Figure 4 that receives SPS configuration parameters for a plurality of 
Lastly, “sending an acknowledgment of the activation, wherein the acknowledgment indicates the identifier of the at least one of the one or more semi-persistent uplink resource allocations” is anticipated by the wireless device 406 (UE) of Figure 4 that transmits, in response to receiving the DCI, a MAC PDU (acknowledgment) comprising a MAC subheader and a confirmation MAC CE; where the confirmation MAC CE includes a field indicating which one of the plurality of periodic resource allocations the DCI indicates activation or deactivation (indicates identifier of at least one semi-persistent resource allocation) as shown in step 2430 of Figure 24 and spoken of on page 19, paragraphs [0255] and [0256]. 
Regarding claim 29, “determining an association between one or more semi-persistent resource allocations and one or more identifiers” is anticipated by the wireless device 406 (UE) of Figure 4 that receives SPS configuration parameters for a plurality of periodic resource allocations (semi-persistent resource allocations) as shown in step 2410 of Figure 24, where the SPS configuration parameters include a first RNTI (identifier) corresponding to (association) one or more first periodic resource allocations; and a second RNTI (identifier) corresponding to (association) one or more second 
“Sending, to a user equipment (UE), signaling indicating activation or deactivation of at least one of the one or more semi-persistent resource allocations” is anticipated by the wireless device 406 (UE) of Figure 4 that receives DCI (signaling) from base station 401 indicating activation or deactivation of a periodic resource allocation in the plurality of periodic resource allocations as shown in step 2420 of Figure 24 and spoken of on page 19, paragraph [0255].
Lastly, “receiving, from the UE, an acknowledgment with at least one identifier” is anticipated by the wireless device 406 (UE) of Figure 4 that transmits to base station 401, in response to receiving the DCI, a MAC PDU (acknowledgment) comprising a MAC subheader and a confirmation MAC CE; where the confirmation MAC CE includes a field indicating which one of the plurality of periodic resource allocations the DCI indicates activation or deactivation (indicates identifier of at least one semi-persistent resource allocation) as shown in step 2430 of Figure 24 and spoken of on page 19, paragraphs [0255] and [0256].
Regarding claim 30, “confirming that the UE received the signaling indicating the activation or deactivation by determining, based on the association, that the at least one identifier corresponds to the at least one of the one or more semi-persistent resource allocations” is anticipated by the wireless device 406 (UE) of Figure 4 that receives SPS configuration parameters for a plurality of periodic resource allocations (semi-persistent resource allocations) as shown in step 2410 of Figure 24, where the SPS configuration parameters include a first RNTI (identifier) corresponding to one or more first periodic resource allocations; and a second RNTI (identifier) corresponding to one or more second periodic resource allocations as spoken of on page 9, paragraph [0160], as well as page 19, paragraphs [0255] and [0256].
Regarding claim 31, “a user equipment (UE) configured for wireless communication, comprising: a memory comprising computer-executable instructions; and one or more processors configured to execute the computer-executable instructions and cause the UE to: determine an association between one or more semi-persistent resource allocations and one or more identifiers” and “determine an identifier of the at least one of the one or more semi-persistent resource allocations based on the association” is anticipated by the wireless device 406 (UE) of Figure 4 that receives SPS configuration parameters for a plurality of periodic resource allocations (semi-persistent resource allocations) as shown in step 2410 of Figure 24, where the SPS configuration parameters include a first RNTI (identifier) corresponding to (association) one or more first periodic resource allocations; and a second RNTI (identifier) corresponding to (association) one or more second periodic resource allocations as spoken of on page 9, paragraph [0160], as well as page 19, paragraphs [0255] and [0256]; where the wireless device 406 includes a processor 408 coupled to a memory 409 including instructions 410 as shown in Figure 4 and spoken of on page 3, paragraph [0112].
“Receive signaling indicating activation or deactivation of at least one of the one or more semi-persistent resource allocations” is anticipated by the wireless device 406 (UE) of Figure 4 that receives DCI (signaling) indicating activation or deactivation of a 
Lastly, “sending an acknowledgment of the activation or deactivation, wherein the acknowledgment indicates the identifier of the at least one of the one or more semi-persistent resource allocations” is anticipated by the wireless device 406 (UE) of Figure 4 that transmits, in response to receiving the DCI, a MAC PDU (acknowledgment) comprising a MAC subheader and a confirmation MAC CE; where the confirmation MAC CE includes a field indicating which one of the plurality of periodic resource allocations the DCI indicates activation or deactivation (indicates identifier of at least one semi-persistent resource allocation) as shown in step 2430 of Figure 24 and spoken of on page 19, paragraphs [0255] and [0256].
Regarding claim 32, “wherein the signaling indicating the activation or deactivation comprises physical downlink control channel (PDCCH) signaling with downlink control information (DCI)” is anticipated by the base station 401 of Figure 4 that triggers/releases the different SPS configurations employing PDCCH DCIs as spoken of on page 9, paragraph [0160], as well as page 10, paragraph [0167].
Regarding claim 33, “wherein the DCI comprises a group identifier associated with a subset of the one or more semi-persistent resource allocations” is anticipated by the DCI that comprises one or more fields indicating a traffic/resource profile index value (group identifier) associated with the SPS configuration parameters; where the index value may be a traffic type identifier (associated with subset of resource allocations) as spoken of on page 13, paragraph [0193].
34, “receive signaling indicating the association, wherein the signaling indicating the association comprises one or more of: radio resource control (RRC) signaling; or a MAC CE” is anticipated by the base station 401 of Figure 4 that transmits to wireless device 406 at least one RRC message (RRC signaling) comprising SPS configuration parameters comprising a first SPS RNTI and a second SPS RNTI” as spoken of on page 9, paragraph [0160].
Regarding claim 35, “wherein the acknowledgment is sent via a medium access control (MAC) control element (CE)” is anticipated by the wireless device 406 (UE) of Figure 4 that transmits, in response to receiving the DCI, a MAC PDU (acknowledgment) comprising a MAC subheader and a confirmation MAC CE; where the confirmation MAC CE includes a field indicating which one of the plurality of periodic resource allocations the DCI indicates activation or deactivation (indicates identifier of at least one semi-persistent resource allocation) as shown in step 2430 of Figure 24 and spoken of on page 19, paragraphs [0255] and [0256].
Regarding claim 36, “wherein the acknowledgment is indicated via a bitmap that indicates the at least of the one semi-persistent resource allocations” is anticipated by the wireless device 406 (UE) of Figure 4 that transmits, in response to receiving the DCI, a MAC PDU (acknowledgment) comprising a MAC subheader and a confirmation MAC CE; where the confirmation MAC CE includes a field indicating which one of the plurality of periodic resource allocations the DCI indicates activation or deactivation (indicates identifier of at least one semi-persistent resource allocation) as shown in step 2430 of Figure 24 and spoken of on page 19, paragraphs [0255] and [0256]; where the MAC CE may comprise a bitmap as spoken of on page 16, paragraph [0222].
37, “wherein the one or more identifiers are either cell group wide identifiers or cell specific identifiers” is anticipated by the base station 401 of Figure 4 that may transmit a DCI associated to SPS RNTI (cell specific identifier) to the UE to activate or release an SPS grant as spoken of on page 12, paragraph [0188].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467